Citation Nr: 0916800	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  06-30 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include a major depressive disorder.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel






INTRODUCTION

The Veteran served on active duty from August 1967 to 
November 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  The Veteran's claim was remanded by the 
Board in July 2008.  


FINDING OF FACT

The Veteran did not develop an acquired psychiatric disorder 
as a result of service or within one year after service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include a major 
depressive disorder, was not incurred in or aggravated by 
service; and a psychosis may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008), and implemented at 38 C.F.R. § 3.159 (2008), amended 
VA's duties to notify and assist a claimant in developing the 
information and evidence necessary to substantiate a claim.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  See 73 Fed. Reg. 23,353-356 
(Apr. 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini, 18 Vet. App. 112, 119-20 
(2004).

Prior to the initial adjudication of the Veteran's claim of 
service connection in the February 2006 rating decision, he 
was provided notice of the VCAA in August 2005.  The VCAA 
letter informed the Veteran of the types of evidence not of 
record needed to substantiate his claim and also informed him 
of the division of responsibility between the Veteran and VA 
for obtaining that evidence, including the information needed 
to obtain lay evidence and both private and VA medical 
treatment records.

The VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) also apply to require notice of all five elements 
of a service connection claim, including generalized notice 
as to the disability rating and the effective date of an 
award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA 
provided the Veteran such notice in a September 2007 letter.  
The Veteran was furnished a Supplemental Statement of the 
Case (SSOC) in November 2008.  See Mayfield and Pelegrin, 
both supra.  

With respect to the duty to assist, VA has obtained the 
Veteran's service treatment records and private medical 
records.  The Veteran has submitted additional private 
medical records.  The October 2005, June 2006 and August 2007 
private reports of psychiatric evaluation may be accepted as 
adequate reports of examination of the Veteran, without 
further VA examination, because they provide information that 
speaks directly to the Veteran's history and subjective 
complaints, the objective findings found on evaluation, and 
diagnostic assessments.  38 C.F.R. §§ 3.159 (c)(4), 3.326 
(2008).

The Board is unaware of any additional pertinent evidence 
that is available in connection with this appeal.  In this 
context, VA contacted St. Joseph's hospital and requested the 
Veteran's hospital records from 1981.  VA notified the 
Veteran of this request for hospital records in August 2005, 
and also informed him that no evidence to support his claim 
had been received as of that date, and that it still remained 
his responsibility to make sure that VA received such 
records.  In August 2005 St. Joseph's Hospital replied that 
the Veteran's records were no longer available.  The Veteran 
was informed of the unavailability of these records by the 
August 2006 statement of the case.  In November 2007 the 
Social Security Administration (SSA) informed VA that the 
Veteran's medical records were unavailable.  The VA informed 
the Veteran that his SSA medical records were unavailable in 
a January 2007 letter, as well in a July 2007 SSOC.  In 
August and October of 2008, VA sent the Veteran letters 
asking him to provide verifying information concerning the 
incident which occurred in service, to include the full name 
and unit of the injured trainee, and the location and date 
the incident occurred.  The Veteran did not respond to either 
request.  VA informed the Veteran that he had not replied to 
the August or October of 2008 request for information in a 
November 2008 SSOC.  In a SSOC Notice Response, dated 
November 2008, the Veteran checked the box indicating that he 
had no other information or evidence to submit.  There is no 
indication that there exists any additional evidence which 
has a bearing on the issue decided below which has not been 
obtained.  

In sum, not only has the Veteran been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, but the actions taken by 
VA have essentially cured, mooted or remedied any defect in 
the VCAA notice and thus results in no prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.

II.  Legal Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  If a psychosis is manifested to a degree 
of 10 percent within one year after separation from service, 
the disorder may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 38 C.F.R. 
§§ 3.307, 3.309.  In addition, if a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

III.  History and Analysis

The Veteran asserts that he developed depression and anxiety 
during service.  In a statement received from the Veteran in 
July 2006, the Veteran reported that he had witnessed a 
seaman run head long into a wall and presumably kill himself.  
The Veteran stated that soon after he went to sick bay for 
complaints of anxiety and panic symptoms.  He reported that 
he was provided a medication to drink for treatment of his 
anxiety.  The Veteran stated that after his medication was 
cut off, he drank alcohol to treat his anxiety.

In a September 2006 letter, the Veteran's wife reported that 
she had married the Veteran several months before he went on 
active duty.  She stated that the Veteran was a happy person 
before going into service, but that while in service he was 
crying out for help.  She said that while in service he was 
given something to drink to cope with anxiety.  She stated 
that when they stopped giving the Veteran the medication, the 
Veteran turned to alcohol to treat his anxiety.  She reported 
that the Veteran finally quit drinking in 1977 and that he 
had a nervous breakdown in 1981, at which time the Veteran 
was finally diagnosed and medicated for his illness.

The Veteran's service treatment records do not contain any 
reference to a psychiatric disorder, to include depression, 
anxiety, and social phobia.  In fact, the clinical records 
pertaining to the Veteran's treatment on board the USS ESSEX 
in 1968 disclose no complaints, symptoms or pathology of a 
psychiatric disorder.  There was no indication on the 
November 1968 separation examination report of a psychiatric 
problem.  A clinical evaluation was conducted, but no 
psychiatric disability attributable to any incident of 
service was noted or found on evaluation.

The report of examination conducted by VA in March 1969 is 
likewise silent as to any pertinent complaint or finding.  
Nothing regarding psychiatric symptoms or having witnessed an 
in-service traumatic injury of a fellow trainee is mentioned 
in this report.

The Board observe that initial clinical indication of any 
psychiatric condition is contained in a September 2005 letter 
from a social worker.  In that letter, the clinician 
indicates that the Veteran had severe social anxiety.  She 
recited the Veteran's reported history of seeing a fellow 
trainee run full speed into a shower wall, crushing his 
skull.  The Veteran reported to the social worker that since 
witnessing that event he had experienced symptoms of anxiety.  
She noted that the Veteran reported that he was treated with 
some sort of elixir provided to him by medical personnel, and 
that he used alcohol to treat himself after his supply of 
elixir was cut off.

The Veteran underwent a private psychiatric examination in 
October 2005.  The Axis I diagnosis was history of major 
depressive disorder with psychotic features, history of 
social phobia, and severe major depression.  The Veteran 
reported that he was first diagnosed with a psychiatric 
disability in 1981.  The examination report made no reference 
to the Veteran's military service.  In an August 2007 letter, 
this private psychiatrist noted that the Veteran reported 
that he first had anxiety symptoms after seeing a fellow 
trainee crush his skull.  The Veteran reported that he had 
been treated with some elixir by the medical personnel on 
base for treatment of his anxiety.  After the treatment was 
discontinued the Veteran reported that he treated himself 
with alcohol.  The Veteran stated that after he quit drinking 
in 1981 he was hospitalized for a "nervous breakdown" and 
his anxiety problems became a major problem with his work 
performance.

The Board notes that the Veteran has not claimed that he has 
post-traumatic stress disorder and the record does not reveal 
that the Veteran has ever been diagnosed with post-traumatic 
stress disorder.  Accordingly, the Veteran is not entitled to 
service connection for post-traumatic stress disorder.  See 
38 C.F.R. § 3.304(f) (2008)

The Board notes that neither the social worker nor the 
private psychiatrist have opined that the Veteran's current 
psychiatric disability was either first manifested during 
service or within one year thereafter, or was caused by the 
Veteran's military service.  The social worker and the 
private psychiatrist merely documented the history as 
provided by the Veteran and their letters are not considered 
to be probative evidence in support of the Veteran's claim.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995), (A bare 
transcription of lay history, unenhanced by additional 
comment by the transcriber, is not competent medical evidence 
merely because the transcriber is a health care 
professional.)

With regards to the Veteran and his wife's assertions that 
the Veteran experienced anxiety during service, the Board 
does not find their statements to be credible.  While the 
Veteran and his wife state that the Veteran was provided 
medication (elixir) by medical personnel during service, the 
service treatment records do not verify such.  In fact the 
service treatment records, to include the November 1968 
discharge examination report, and the March 1969 VA 
examination report reveal no complaints or treatment for any 
psychiatric disorder.  Furthermore, when the Veteran was 
examined by the private psychiatrist in October 2005, the 
Veteran made no mention of his military service and stated 
that he was first diagnosed with a psychiatric disability in 
1981.  As such, the Board does not find the current 
statements of the Veteran and his wife to be credible.  

In this case there is no credible evidence that the Veteran 
had a psychiatric disability during service or for many years 
after his discharge from service.  Furthermore, there is no 
medical evidence confirming that the Veteran's current 
psychiatric disability is related to service.  While the 
Veteran and his wife believe that the Veteran's current 
psychiatric disability is due to his military service, as 
laypersons they are not qualified to furnish medical opinions 
or diagnoses.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

The Board recognizes that the Veteran has not been provided a 
VA psychiatric examination.  However, the Board finds that in 
this case the Veteran is not prejudiced by the lack of a VA 
examination.  A medical examination is not necessary when, as 
in this case, there is no evidence that the Veteran 
experienced an event, disease, or injury in service, and 
there is no credible evidence that the currently claimed 
psychiatric disability is related to an event, disease, or 
injury in service, or related to a service-connected 
disability.  See 38 C.F.R. § 3.159(c)(4).  


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include a major depressive disorder, is denied.



____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


